Exhibit 2 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule13D/A with respect to the Ordinary Shares of Prothena Corporation plc dated as of January 27, 2014 is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(f) under the Securities Exchange Act of 1934. Date:January 27, 2014 PERRIGO COMPANY PLC By: /s/Judy L. Brown Name:Judy L. Brown Title: Chief Financial Officer Date:January 27, 2014 ELAN CORPORATION LIMITED By: /s/William F. Daniel Name:William F. Daniel Title: Director Date:January 27, 2014 ELAN SCIENCE ONE LIMITED By: /s/William F. Daniel Name:William F. Daniel Title: Director
